Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Glenn Green appeals from the district court’s order denying his 28 U.S.C. § 2241 (2012) petition. Green contends that he is no longer a career offender after Johnson v. United States, — U.S.-, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015). However, Green received a mandatory life sentence under 18 U.S.C. § 3559(c) (2012). As such, his sentence was not driven by his career offender status. While Green contends that he was incorrectly sentenced under § 3559(c), we hold that this claim is not cognizable under 28 U.S.C. § 2241 (2012), given the facts of Green’s case. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED